t c summary opinion united_states tax_court thomas andrew and diane koerner campbell petitioners v commissioner of internal revenue respondent docket no 7830-05s filed date thomas andrew and diane koerner campbell pro_se scott a hovey for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions by petitioners the issue is whether petitioners are entitled under sec_104 to exclude from gross_income a payment received by petitioner diane koerner campbell mrs campbell from her employer pursuant to an order of the merit systems protection board petitioners resided in centreville virginia at the time their petition was filed this case was submitted fully stipulated under rule background in mrs campbell was employed by the department of treasury office of thrift supervision ots in a supervisory position as a grade chief editorial services branch in ots in preparation for implementing a new pay- banding system standardized their then current job descriptions as part of this standardization mrs campbell was removed from a supervisory position and assigned to a nonsupervisory position as a writer editor as a result of this reclassification mrs petitioners concede they omitted dollar_figure of interest_income from gross_income and that they are liable for the additional tax under sec_72 of dollar_figure for an early distribution from a qualified_retirement_plan campbell was paid under the same grade as individuals she formerly supervised and who were previously paid at a lower grade mrs campbell appealed the reclassification of her position to the merit systems protection board mspb as the sole basis for her appeal mrs campbell argued that because the reclassification of her position from supervisory to nonsupervisory resulted in a reduction in grade ots should have followed the office of personnel management opm reduction-in- force rif procedures contained in c f_r pt when effecting its reorganization mrs campbell argued that because ots did not follow the rif regulations the mspb should vacate the agency action and award her compensatory_damages including lost wages and benefits she would have been entitled to had she retained her position mrs campbell did not raise any other basis for relief from the adverse agency action with the mspb on date the mspb issued a final order the order resolving mrs campbell’s dispute with ots in the order the mspb found that mrs campbell was demoted as a result of ots’s reclassification of her position and that mrs campbell’s demotion constituted an appealable rif action the mspb found that because ots did not follow the rif regulations in effecting mrs campbell’s demotion the demotion could not be sustained based on these findings the mspb ordered ots to cancel mrs campbell’s demotion and to restore her to her previous position effective date the mspb further ordered ots to issue a check to mrs campbell for the appropriate amount of back pay interest on back pay and other_benefits under the office of personnel management’s regulations prior to the date the order was issued by the mspb mrs campbell transferred employment first to the general services administration gsa and then to the federal deposit insurance corporation fdic as a result of these transfers the federal government was required to satisfy its obligations under the order from separate agency funds mrs campbell received payments under the order from ots gsa and the fdic at some point not disclosed in the record mrs campbell disputed whether payments from the fdic reflected the total amount the agency was obligated to pay her under the order in the fdic and mrs campbell agreed that she was due a final payment of dollar_figure under the order thereafter the fdic issued a check in that amount to mrs campbell and reported the payment to petitioners and respondent on a form 1099-misc miscellaneous income the fdic did not withhold fica tax federal_income_tax or state_income_tax from the gross amount of the payment petitioners did not include the dollar_figure payment from the fdic in gross_income on their timely filed form_1040 u s individual_income_tax_return respondent determined that the dollar_figure payment from the fdic should have been included in petitioners’ gross_income and increased petitioners’ taxable_income by that amount to reflect the payment petitioners assert the payment which represents compensatory_damages resulting from the litigation of a constitutional tort unlawful demotion is excludable from gross_income under sec_104 discussion sec_61 provides that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 compensation_for services is enumerated among the items of income included under sec_61 as is interest sec_61 sec_1_61-2 sec_1_61-7 income_tax regs statutory exclusions from income are matters of legislative grace and are narrowly construed 515_us_323 966_f2d_668 fed cir further exemptions from taxation are not to be implied they must be unambiguously proved 485_us_351 taxpayers seeking an exclusion from income must demonstrate they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure sec_104 as in effect prior to its amendment in excludes from gross_income any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs defines damages received as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution for purposes of applying the above statutory and regulatory text the supreme court has established a two-pronged test for ascertaining a taxpayer’s eligibility for the sec_104 exclusion first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is ‘based upon tort or tort type rights’ and second the taxpayer must because we decide the issue in this case without regard to the burden_of_proof sec_7491 is inapplicable sec_104 was amended by the small_business job protection act of publaw_104_188 sec 110_stat_1755 to exclude only amounts received on account of personal physical injuries or physical sickness we apply the statute as in effect prior to the amendment because the order pursuant to which the payment at issue was made was issued by the mspb before date see id sec d 110_stat_1839 show that the damages were received ‘on account of personal injuries or sickness ’ commissioner v schleier supra pincite see also 122_f3d_204 4th cir quoting above passage from schleier as the basic test for determining whether an award may fairly be characterized as personal injury damages that fall within the sec_104 exclusion in the instant case petitioners make a series of arguments to support their assertion that the backpay and interest on the backpay awarded by the mspb are really an award of damages for a personal injury suffered by mrs campbell as a result of her unlawful demotion primarily they argue that based on 504_us_229 when damages are awarded a taxpayer need only prove that the underlying claim was based on tort or tort type rights for the damages to be excludable under sec_104 in such a case according to petitioners there is no need for a discussion of whether the requirements of personal injury were met because mrs campbell’s unlawful demotion was a tort which petitioners alternatively characterize as a workplace an abuse of process and a interest received on damage awards must be included in gross_income under sec_61 even under circumstances in which the underlying damages are excludable under sec_104 154_f3d_1 1st cir affg tcmemo_1997_528 73_f3d_1040 10th cir 100_tc_124 affd without published opinion 25_f3d_1048 6th cir public policy tort and that tort caused a reduction in pay all damages received on account of that tort by mrs campbell are excludable from income under sec_104 as it existed pre-1996 respondent disputes petitioners’ characterization of mrs campbell’s demotion without benefit of the rif regulations as a tort and argues that because the only remedy available to an employee for an agency’s violation of the rif regulations is reinstatement and appropriate backpay her cause of action against ots was not based on tort or tort type rights under the definition enunciated by the supreme court in commissioner v schleier supra and united_states v burke supra respondent further argues that assuming that mrs campbell’s claim against ots was based on tort or tort type rights the ordered restoration of her former pay grade coupled with back wages and lost benefits was not awarded on account of personal injuries or sickness within the meaning of sec_104 as interpreted by the supreme court we agree with respondent that the backpay and the interest on the backpay awarded by the mspb were not attributable to any personal injuries or sickness suffered by mrs campbell because we find that the payment in question was not received by mrs campbell on account of personal injuries or sickness as required by sec_104 and the second prong of the supreme court’s test in commissioner v schleier supra pincite we need not decide whether the underlying claim giving rise to the award ie ots’s violation of the rif regulations in effecting mrs campbell’s demotion involved tort or tort type rights in deciding whether damages were received on account of personal injuries or sickness the supreme court has construed sec_104 to require that a damage award be more than for the sake of completeness we note that petitioners’ contention that under the supreme court’s opinion in 504_us_229 a taxpayer need prove only that the claim underlying a damage award was based on tort or tort type rights for the award to be excludable under pre-1996 sec_104 was expressly rejected by the supreme court in 515_us_323 second and more importantly the holding of burke is narrower than the taxpayer suggests in burke following the framework established in the internal_revenue_service regulations we noted that sec_104 requires a determination whether the underlying action is based upon tort or tort type rights in so doing however we did not hold that the inquiry into tort or tort type rights constituted the beginning and end of the analysis in particular though burke relied on title vii’s failure to qualify as an action based upon tort type rights we did not intend to eliminate the basic requirement found in both the statute and the regulation that only amounts received on account of personal injuries or sickness come within sec_104’s exclusion thus though satisfaction of burke’s tort or tort type inquiry is a necessary condition for excludability under sec_104 it is not a sufficient condition fn ref omitted thus contrary to petitioners’ argument both elements of the schleier test must be satisfied in order for the sec_104 exclusion to apply commissioner v schleier supra pincite united_states v burke supra pincite only proximately caused by tortious conduct it must also be directly causally related to personal injuries commissioner v schleier supra pincite see also 519_us_79 in other words the mere fact that a taxpayer suffers a personal injury from a defendant’s conduct is insufficient to satisfy the on account of personal injuries or sickness test only recovery that is attributable to such personal injury is excludable from gross_income commissioner v schleier supra pincite as interpreted by the supreme court the phrase on account of imposes a stronger causal connection thereby making sec_104 applicable only to those personal injury lawsuit damages that were awarded by reason of or because of the personal injuries o’gilvie v united_states supra pincite in the instant case mrs campbell’s only claim against ots was that ots did not follow the rif regulations in effecting her reduction in grade ie her demotion on appeal to the mspb her requested relief from ots’s violation of the rif regulations was for ots’s action reclassifying her position to be vacated and for an award of compensatory_damages including the lost wages and benefits she would have been entitled to had she retained her original position the mspb agreed with mrs campbell and ordered ots to cancel mrs campbell’s demotion and restore her to her former position effective date and to issue a check to mrs campbell for the appropriate amount of backpay and interest on the backpay there is no evidence in the record that mrs campbell alleged to ots or to the mspb that she suffered any personal injuries or sickness as a result of ots’s violation of the rif regulations in effecting her demotion nor is there any evidence that the mspb awarded her damages attributable to such personal injuries or sickness accordingly we cannot say that the mspb awarded mrs campbell backpay and interest thereon by reason of or because of personal injuries o’gilvie v united_states supra pincite we recognize that in some cases damages measured by lost wages can satisfy the second prong of the test in commissioner v schleier supra because they are awarded on account of personal injuries or sickness for example if a taxpayer was out of work for a time as a direct result of injuries the economic damages received to replace the wages lost during that time would be excludable commissioner v schleier supra pincite this however is not the case for mrs campbell the mspb did not compensate mrs campbell for wages she lost as a result of missing work due to any personal injuries or sickness rather the award of backpay and interest on backpay ordered by the mspb replaced the pay and benefits mrs campbell lost due to her demotion without the benefit of the rif regulations as such the award of backpay and interest on backpay was not received by mrs campbell on account of personal injuries or sickness within the meaning of sec_104 conclusion we hold that the dollar_figure payment made by the fdic to mrs campbell pursuant to the order is not excludable under sec_104 and thus respondent’s determination is sustained in so holding we have considered all of petitioners’ arguments and to the extent not discussed above conclude that they are without merit or are irrelevant decision will be entered for respondent
